Citation Nr: 0407078	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis, 
including claimed as secondary to service-connected residuals 
of a fracture of the zygomatic process of the right maxilla.

2.  Entitlement to service connection for headaches, 
including claimed as secondary to service-connected residuals 
of a fracture of the zygomatic process of the right maxilla.

3.  Entitlement to service connection for a disorder 
manifested by blurred vision, including claimed as secondary 
to service-connected residuals of a fracture of the zygomatic 
process of the right maxilla. 

4.  Entitlement to service connection for a deviated septum, 
including claimed as secondary to service-connected residuals 
of a fracture of the zygomatic process of the right maxilla.

5.  Entitlement to service connection for a neck disorder, 
including claimed as secondary to service-connected residuals 
of a fracture of the zygomatic process of the right maxilla.

6.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the zygomatic process of the 
right maxilla. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.

The instant appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Muskogee, Oklahoma, which denied a claim for 
service connection for sinusitis, headaches, blurred vision, 
deviated nasal septum, and a neck fracture, including claimed 
as secondary to service-connected residuals of a fracture of 
the zygomatic process of the right maxilla.  That decision 
also assigned an initial noncompensable rating for residuals 
of a fracture of the zygomatic process of the right maxilla.




FINDINGS OF FACT

1.  The veteran does not have sinusitis, headaches, blurred 
vision, deviated nasal septum, or a neck disorder that is 
attributable to military service or to his service-connected 
residuals of a fracture of the zygomatic process of the right 
maxilla.

2.  The veteran service-connected fracture of the zygomatic 
process of the right maxilla is currently manifested by no 
residuals.


CONCLUSIONS OF LAW

1.  Sinusitis, headaches, blurred vision, deviated nasal 
septum, and a neck disorder were not incurred in or 
aggravated by service and are not due to or the result of 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A compensable evaluation for residuals of a fracture of 
the zygomatic process of the right maxilla is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case a substantially complete application was 
received on July 13, 2000.  Prior to the issuance of the 
rating decision in September 2001, the AOJ, in April 2001, 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additional VCAA notice 
was provided to the appellant by means of VA letters dated in 
May 2002 and August 2003.  Because the VCAA notice in this 
case was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In any event, the VA Office of 
General Counsel has determined, in a precedential opinion 
which is binding on the Board of Veterans' Appeals (Board) 
that "the CAVC's finding in this regard is non binding 
obiter dictum."  VAOPGCPREC. 1-2004 (Feb. 24, 2004) (68 Fed. 
Reg. ___).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA treatment records identified by him.  He has 
stated twice, in February 2000 and in February 2001 written 
statements, that he has no additional medical evidence to 
submit in support of his claim.  The RO obtained copies of 
the veteran's service medical records from the NPRC.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA medical examination was 
performed in August 2001.  Medical opinions were provided in 
connection with that examination.  Further medical 
examination or opinion is not necessary because, as explained 
in detail below, the evidence of record does not indicate 
that the veteran has any current, disabling residuals of a 
fracture of the zygomatic process of the right maxilla or 
that he has sinusitis, headaches, blurred vision, deviated 
nasal septum, or a neck disorder which may be associated with 
his active service or any service-connected disability.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, VA treatment records, a private 
medical statement, and his contentions.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  

Service connection claims

The veteran contends that service connection for sinusitis, 
headaches, blurred vision, deviated nasal septum, and a neck 
disorder is warranted because he believes all these 
conditions were caused by his service-connected residuals of 
a fracture of the zygomatic process of the right maxilla.  
The veteran is service-connected for residuals of a fracture 
of the zygomatic process of the right maxilla.  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran has not contended, and the 
evidence of record does not show, that service connection for 
sinusitis, headaches, blurred vision, deviated nasal septum, 
and a neck disorder on a direct basis is warranted.  In 
particular, the service medical records are silent as to 
complaints, treatment, or diagnoses referable to these 
conditions which the record shows were first diagnosed many 
years after service.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has repeatedly asserted, in numerous written 
statements, that his sinusitis, headaches, blurred vision, 
deviated nasal septum, and a neck disorder are related to his 
service-connected residuals of a fracture of the zygomatic 
process of the right maxilla.  However, he is a layperson, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As regards the claims for secondary service connection for 
headaches, blurred vision, deviated nasal septum, or a neck 
disorder, the only competent medical opinion of record which 
speaks to the question of whether these disorders are related 
to a service-connected disability is the August 2001 VA 
examiner's conclusion that "his deviated nasal septum and 
blurred vision and neck condition are not likely due to the 
stated fracture of the maxilla and also his . . . headache 
[is] not likely due to the fracture of the zygomatic process 
of the maxilla.

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claims 
for headaches, blurred vision, deviated nasal septum, or a 
neck disorder.  The preponderance of the evidence does not 
show that the veteran's headaches, blurred vision, deviated 
nasal septum, and a neck disorder are related to any service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).

As regards the claim for secondary service connection for 
sinusitis, a January 2000 private physician's statement noted 
that the veteran has chronic right maxillary sinusitis 
secondary to old trauma.  This January 2000 opinion is 
contradicted by the August 2001 VA examiner's conclusion that 
the veterans "sinusitis . . . [is] not likely due to the 
fracture of the zygomatic process of the maxilla."  The 
Board finds the statement of the August 2001 VA examiner to 
be more probative as that examiner stated in his report that 
he reviewed the entire claims folder, including the January 
2000 private physician's statement.  Regardless, service 
connection for sinusitis is not warranted because the 
preponderance of the evidence shows that the veteran does not 
have a current disability of the sinuses.  

In this case the August 2001 VA examiner noted that "x-ray 
of the paranasal sinuses reported there is no evidence of any 
sinusitis and reported normal paranasal sinuses."  In order 
for service connection to be awarded for sinusitis, it must 
be detected by X-ray.  38 C.F.R. § 4.97, Diagnostic Code 6514 
(2003).  The Board is aware of a February 2000 VA X-ray 
report which noted that the frontal sinuses were not 
visualized.  This problem with the X-ray was attributed to 
either chronic sinus disease or congenital hypoplasia.  
Regardless, as sinusitis was not found on the August 2001 VA 
examination, service connection for sinusitis due to service-
connected residuals of a fracture of the zygomatic process of 
the right maxilla is denied.  Without evidence showing that a 
disease or disability is present, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).



Initial evaluation for residuals of a fracture of the 
zygomatic process of the right maxilla

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  When the requirements for a compensable 
evaluation are not met, a zero percent evaluation will be 
assigned.  38 C.F.R. § 4.31 (2003). 

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (2003).  However, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that as the veteran is appealing the initial assignment 
of a disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the zero percent disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

The veteran is presently assigned a zero percent rating for 
his residuals of a fracture of the zygomatic process of the 
right maxilla by analogy to 38 C.F.R. § 4.150, Diagnostic 
Code 9909 for loss of coronoid process.  That Diagnostic Code 
provides for a 10 percent rating for unilateral loss of the 
coronoid process and for a 20 percent rating for bilateral 
loss.  As the evidence does not show the loss of any portion 
of the coronoid process, a compensable rating under this 
Diagnostic Code is not warranted.

The Board has considered all the Diagnostic Codes under 
38 C.F.R. § 4.150.  As Diagnostic Codes 9901, 9902, and 9906 
through 9915 all apply to bone loss, and as there is no bone 
loss noted in this case, a higher evaluation is not warranted 
under any of these Diagnostic Codes.  Similarly, as the 
evidence does not reveal that the veteran's residuals of a 
fracture of the zygomatic process of the right maxilla are 
manifested by disability comparable to chronic osteomyelitis 
or osteoradionecrosis of the maxilla or mandible (Diagnostic 
Code 9900); nonunion or malunion of the mandible (Diagnostic 
Codes 9903 and 9904); or limited motion of temporomandibular 
articulation (Diagnostic Code 9905), a compensable rating is 
not warranted under those Diagnostic Codes either.   

A review of the VA treatment records and the findings of the 
August 2001 VA examiner do not reveal any residuals of a 
fracture of the zygomatic process of the right maxilla which 
would warrant a compensable rating at any time during the 
appeal period.  The examiner found that the veteran was not 
in any pain and that the veteran had no facial scar or 
deformity.  A review of X-ray reports of the facial bones 
revealed no evidence of any fracture of the zygomatic 
process.  The only finding was mild tenderness over the right 
maxillary area.  The examiner diagnosed "fracture of the 
zygomatic process of the maxilla by history with no 
residuals."

In the absence of any current residuals, a compensable rating 
is not warranted for the service-connected residuals of a 
fracture of the zygomatic process of the right maxilla.  The 
Board also finds that mild tenderness over the right 
maxillary area alone does not warrant a compensable 
evaluation.  The VA treatment records do not reveal 
significant complaints or treatment referable to the service-
connected residuals of a fracture of the zygomatic process of 
the right maxilla which would warrant a compensable 
evaluation. 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that a 
higher rating for the veteran's service-connected residuals 
of a fracture of the zygomatic process of the right maxilla 
is not warranted for any time during the appeal period.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.




ORDER

The claims for service connection for sinusitis, headaches, 
blurred vision, deviated nasal septum, and a neck disorder 
are denied.

The claim for a higher initial evaluation for residuals of a 
fracture of the zygomatic process of the right maxilla is 
also denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



